Title: Edmund Randolph to Virginia Delegates, 27 March 1787
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond March 27. 1787
I do myself the honor of enclosing to you a copy of Mr. Martin’s letter our late Indian agent, promised in my former letter.
When I wrote the other day; I urged Mr. Fox’s return. It was then supposed, that the business must stagnate in his absence. But a further inspection of the public acts has satisfied us of the contrary. I hope that the opportunity reserved for revision in the inclosed advice will be satisfactory on the ground of candor.
The Cherokees and the Shawanese have killed three persons in a Settlement on Clinch river, on the 9th. instant. They were few in number and retired in haste. This intelligence is affirmed to me by Colo. Arthur Campbell, and leaves no hope, that the Cherokees, should they abandon their homes as Colo. Martin supposes, will pass Virginia inoffensively. I have the honor to be gentlemen with great respect Yr. mo. ob. serv.
Edm: Randolph
